     Case 2:20-cv-07076 Document 1-5 Filed 06/10/20 Page 1 of 1 PageID: 97



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 SALERNO MEDICAL ASSOCIATES, LLP,                  Civil Action No. 2:20-cv-7076

                            Plaintiff,

               v.
                                                        CERTIFICATION PURSUANT TO
                                                           LOCAL CIVIL RULE 11.2
 INTEGRITY PRACTICE SOLUTIONS, LLC;
 INTEGRITY MEDICAL SYSTEMS, LLC;
 CHINTAN TRIVEDI; JOHN DOES 1-10; and
 ABC CORPORATIONS 1-10,

                            Defendants.


       Pursuant to Local Civil Rule 11.2, I, the undersigned attorney of record for plaintiff,

Salerno Medical Associates, LLP (“SMA”) in the above-captioned matter, hereby certify that, to

the best of my knowledge and belief, the matter in controversy herein is not the subject of any

other action pending any court, or of any pending arbitration or administrative proceeding.


                                             MANDELBAUM SALSBURG, P.C.
                                             Attorneys for Plaintiff



                                             By:    _______________________
                                                    Christopher G. Salloum, Esq.
                                                    3 Becker Farm Road
                                                    Roseland, New Jersey 07068
                                                    Tel. 973.736-4600
                                                    Fax. 973-736-4670
                                                    Email: csalloum@lawfirm.ms
DATED: June 10, 2020
       Roseland, New Jersey
